

Exhibit 10(a)4


























SOUTHERN COMPANY
DEFERRED COMPENSATION PLAN








































Amended and Restated as of January 1, 2018







--------------------------------------------------------------------------------





SOUTHERN COMPANY
DEFERRED COMPENSATION PLAN




TABLE OF CONTENTS


ARTICLE I
Purpose and Adoption of Plan
1


ARTICLE II
Definitions
3


ARTICLE III
Administration of Plan
8


ARTICLE IV
Eligibility
12


ARTICLE V
Deferral Election
13


ARTICLE VI
Participants’ Accounts
15


ARTICLE VII
Account Distribution
18


ARTICLE VIII
Miscellaneous Provisions
22












--------------------------------------------------------------------------------





SOUTHERN COMPANY
DEFERRED COMPENSATION PLAN
ARTICLE I
Purpose and Adoption of Plan
1.1    Adoption: Southern Company Services, Inc. and the other Employing
Companies established the Deferred Compensation Plan for The Southern Electric
System effective October 1, 1988. The Plan has been amended from time to time
including the good faith amendment and restatement effective January 1, 2005 and
then again effective January 1, 2009, both of which were adopted to comply with
Code Section 409A, including the proposed, temporary, or final regulations, or
other guidance issued by the Secretary of Treasury and the Internal Revenue
Service with respect thereto (collectively “409A Guidance”). This amendment and
restatement effective January 1, 2018 was adopted to add Deemed Investment
Options which align with the investment options offered under the Company’s
qualified defined contribution plan, to provide that an employee of a Southern
Company Gas affiliated company who had an account under the AGL Resources Inc.
Nonqualified Savings Plan on December 31, 2017 is eligible to participate in the
Plan effective January 1, 2018, and to make other design changes, as authorized
by the Company. Except as otherwise provided herein and consistent with Section
1.3, the terms of the Plan as in effect prior to January 1, 2005 shall continue
to be applicable to deferrals made pursuant to the Plan prior to such January 1,
2005.
1.2    Purpose: This Southern Company Deferred Compensation Plan is designed to
permit a select group of management or highly compensated employees (“Top-Hat
Employees”) within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) to elect to defer a portion of their
regular compensation during each payroll period and to defer all or a portion of
certain short-term incentive payments until a specified date





--------------------------------------------------------------------------------




or until their death, retirement, or other Separation from Service with an
Employing Company. Effective January 1, 2010, the Plan was also designed to
accept matching contributions made by employing companies based on a set
percentage multiplied by the Compensation deferred by a Participant into the
Plan. The Plan is intended to constitute a non-qualified deferred compensation
plan that complies with the provisions of Code Section 409A and an unfunded
deferred compensation arrangement for Top-Hat Employees governed by ERISA whose
benefits shall be paid solely from the general assets of the Employing
Companies.
1.3    Schedule of Provisions for Pre-2005 Deferrals: The attached Schedule sets
forth the operative provisions of the Plan applicable to “grandfathered”
deferrals of Compensation and Incentive Pay made by Participants which are
treated by the Employing Companies as not subject to Section 409A of the Code.
The Account balance (plus earnings thereon) of the grandfathered deferrals shall
only be subject to the provisions set forth in the Schedule. In accordance with
transition rules under the 409A Guidance, these provisions are only intended to
preserve the rights and features of the “grandfathered” deferrals and are,
therefore, not intended to “materially modify” any aspect of such rights and
features. Provisions of the Schedule should be so construed whenever necessary
or appropriate. Provisions in the Schedule shall only be amended in accordance
with the Schedule’s terms.
1.4    409A Transition Elections: At a time and in a manner determined by the
Committee, Participants shall make timely elections to conform to the Plan’s
terms effective on and after January 1, 2005. Where a Participant fails to make
such elections required by the Committee, with regard to the form of
distribution (i.e., lump sum or installment), the Committee shall establish a
default distribution form based on the following hierarchy: first, the most
current distribution form in effect applicable to the Account balance governed
by the Schedule of


2



--------------------------------------------------------------------------------




Provisions for Pre-2005 Deferrals; if none, lump sum. Such elections are
intended to meet the transition requirements of Section 409A of the Code and
Internal Revenue Service Notice 2005‑1.
ARTICLE II
Definitions
For purposes of the Plan, the following terms shall have the following meanings
unless a different meaning is plainly required by the context:
2.1    “Account” shall mean the account or accounts established and maintained
by an Employing Company to reflect the interest of a Participant in the Plan
resulting from a Participant’s deferral of Compensation (plus Employer Matching
Contributions made thereon, if any) and/or Incentive Pay each year and
adjustments thereto to reflect income, gains, losses, and other credits or
charges. Charges to a Participant’s Account for distributions shall be posted as
of the date the Account is valued in accordance with Section 7.1(a).
2.2    “Board of Directors” shall mean the Board of Directors of the Company.
2.3    “Change in Control Benefits Protection Plan” shall mean the Change in
Control Benefits Protection Plan, as approved by the Southern Board, as it may
be amended from time to time in accordance with the provisions therein.
2.4    “Closing Price” shall mean the closing price on any trading day of a
share of Common Stock based on consolidated trading as defined by the
Consolidated Tape Association and reported as part of the consolidated trading
prices of New York Stock Exchange listed securities.
2.5    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


3



--------------------------------------------------------------------------------




2.6    “Committee” shall mean the committee referred to in Section 3.1 hereof.
2.7    “Common Stock” shall mean the common stock of Southern.
2.8    “Company” shall mean Southern Company Services, Inc.
2.9    “Compensation” shall mean, for any year, an Employee’s base wages or
salary paid by any Employing Company to an Employee, including amounts
contributed by an Employing Company to the Employee Savings Plan as Elective
Employer Contributions, as said term is defined in the Employee Savings Plan,
pursuant to the Employee’s exercise of his or her deferral option made in
accordance with Section 401(k) of the Code, amounts contributed by an Employing
Company to the Employee Savings Plan as catch-up contributions pursuant to the
Employee’s exercise of his deferral option made thereunder in accordance with
the requirements of Section 414(v) of the Code, and amounts contributed by an
Employing Company to The Southern Company Flexible Benefits Plan on behalf of
the Employee pursuant to his or her salary reduction election under such plan;
but disregarding overtime and any reimbursements to an Employee paid by any
Employing Company including, but not limited to, reimbursements for such items
as moving expenses, automobile expenses, tax preparation expenses, travel and
entertainment expenses, and health and life insurance premiums.
2.10    “Deemed Investment Option” shall mean a notional investment option,
rather than an actual investment option. A Participant’s account will be
hypothetically invested for purposes of determining the earnings or losses to be
credited. Deemed Investment Options will be determined by the Committee, and may
change from time to time. Any changes to the Deemed Investment Options will be
communicated to Participants in a timely manner.
2.11    “Deferral Election” shall mean the Participant’s election to defer a
portion of his or her Compensation and/or Incentive Pay pursuant to Article V
hereof.


4



--------------------------------------------------------------------------------




2.12    “Distribution Election” shall mean the election under Article VII
hereof, pursuant to which a Participant elects the distribution of his or her
Account.
2.13    “Effective Date” of this amendment and restatement shall mean January 1,
2018.
2.14    “Employee” shall mean any person who is currently employed by an
Employing Company.
2.15    “Employee Savings Plan” shall mean The Southern Company Employee Savings
Plan, as amended from time to time.
2.16    “Employee Stock Ownership Plan” shall mean The Southern Company Employee
Stock Ownership Plan, as amended from time to time until merged into the
Employee Savings Plan effective December 20, 2006.
2.17     “Employer Matching Contribution” shall mean the matching contribution
described in Section 5.1(b).
2.18     “Employing Company” shall mean the Company, or any affiliate or
subsidiary (direct or indirect) of The Southern Company, which the Board of
Directors may from time to time determine to bring under the Plan and which
shall adopt the Plan, and any successor of any of them. The Employing Companies
are set forth in Appendix A of the Plan, as may be amended from time to time.
2.19     “Enrollment Date” shall mean January 1 of each Plan Year, and such
other dates permitted by the terms of the Plan or as may be determined from time
to time by the Committee. No enrollment date shall violate Code Section 409A.
2.20    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
2.21    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


5



--------------------------------------------------------------------------------




2.22    “Incentive Pay” shall mean such short-term incentive pay as the
Committee shall permit to be deferred under this Plan for any Plan Year and in
all events includes retention compensation where the written retention agreement
expressly provides that the retention compensation is to be treated as
“incentive pay” which is deferrable under this Plan.
2.23    “Investment Election” shall mean the Participant’s election to have his
or her deferred Compensation (plus Employer Matching Contributions made thereon,
if any) or Incentive Pay notionally invested pursuant to Section 6.2 or Section
6.3 hereof.
2.24    “Key Employee” shall have the meaning ascribed to the term “specified
employee” under Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder as it applies to a Participant. The Committee shall establish the
time period required to determine key employee status.
2.25    “Key-Employee Delay” shall mean the six (6) month delay in the
commencement of benefits applicable to Key Employees pursuant to the
requirements of Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder.
2.26    “Modification Delay” shall mean the requirements permitting a change in
time or form of payment as allowed under Code Section 409A(a)(4)(C) and the
regulations promulgated thereunder.
2.27    “Non-adopting Company” shall mean any subsidiary or affiliate of
Southern which is not an Employing Company.
2.28    “Participant” shall mean an Employee or former employee of an Employing
Company who is eligible to and defers Compensation and/or Incentive Pay under
the Plan or who was so eligible and had an unpaid Account balance upon his or
her death, retirement, or other Separation from Service with an Employing
Company. An Employee who had an account


6



--------------------------------------------------------------------------------




under the AGL Resources Inc. Nonqualified Savings Plan as of December 31, 2017
and who is an Employee on January 1, 2018 shall be eligible to participate in
this Plan on that date.
2.29    “Pension Plan” shall mean The Southern Company Pension Plan, as amended
from time to time.
2.30    “Plan” shall mean the Southern Company Deferred Compensation Plan,
amended and restated as of January 1, 2018, as further amended from time to
time.
2.31    “Plan Year” shall mean the calendar year.
2.32    “Retirement Income” shall have the same meaning as set forth in the
Pension Plan.
2.33    “Separation from Service” shall have the meaning ascribed to this term
under Code Section 409A(a)(2)(A)(i) and the regulations promulgated thereunder.
For this purpose, Separation from Service shall include a permanent decrease in
the level of bona fide services performed by the Participant after a certain
date to a level that is twenty percent (20%) or less of the average level of
bona fide services performed by the Participant over the immediately preceding
thirty-six (36) month period.
2.34    “Southern” shall mean Southern Company, its successors and assigns.
2.35    “Southern Board” shall mean the board of directors of Southern.
2.36    “Total Disability” shall mean a total disability as determined by the
Social Security Administration and meeting the requirements of Code Section
409A(a)(2).
2.37    “Trust” shall mean the Southern Company Deferred Compensation Trust.
2.38    “Trustee” shall mean the entity designated as such in the Trust.
2.39    “Unforeseeable Emergency” shall mean a severe financial hardship meeting
the requirements of Code Section 409A(a)(2)(B)(ii).


7



--------------------------------------------------------------------------------




2.40    “Valuation Date” shall mean each trading day of the New York Stock
Exchange, or any successor national exchange on which the Common Stock is traded
and with respect to which a Closing Price may be determined.
Where the context requires, the definitions of all terms set forth in the
Pension Plan, the Employee Savings Plan, and the Employee Stock Ownership Plan
shall apply with equal force and effect for purposes of interpretation and
administration of the Plan, unless said terms are otherwise specifically defined
in the Plan. Words in the masculine gender shall include the feminine and neuter
genders, words in the singular shall include the plural, and words in the plural
shall include the singular.
ARTICLE III
Administration of Plan
3.1    Effective May 31, 2007, the general administration of the Plan shall be
placed in the “Committee” which shall consist of the Benefits Administration
Committee, the members of which shall be appointed from time to time by the
Fiduciary Oversight Committee of the Board of Directors. The Committee shall
govern itself in accordance with the terms of the Charter for the Benefits
Administration Committee approved by the Fiduciary Oversight Committee of the
Board of Directors.
3.2    No member of the Committee shall receive any compensation from the Plan
for his or her service.
3.3    (a)    The Committee shall administer the Plan in accordance with its
terms and shall have all powers necessary to carry out the provisions of the
Plan as may be more particularly set forth herein. The Committee shall interpret
the Plan and shall determine all questions arising in the administration,
interpretation, and application of the Plan. Any such


8



--------------------------------------------------------------------------------




determination by the Committee shall be conclusive and binding on all persons.
The Committee shall be the Plan’s agent for service of process.
(b)    If a claim for benefits under the Plan is denied, in whole or in part,
the Committee will provide a written notice of the denial within a reasonable
period of time, but not later than 90 days after the claim is received. If
special circumstances require more time to process the claim, the Committee will
issue a written explanation of the special circumstances prior to the end of the
90 day period and a decision will be made as soon as possible, but not later
than 180 days after the claim is received.
The written notice of claim denial will include:
•
Specific reasons why the claim was denied;

•
Specific references to applicable provisions of the Plan document or other
relevant records or papers on which the denial is based, and information about
where a Participant or his or her beneficiary may see them;

•
A description of any additional material or information needed to process the
claim, and an explanation of why such material or information is necessary;

•
An explanation of the claims review procedure, including the time limits
applicable to such procedure, as well as a statement notifying the Participant
or his or her beneficiary of their right to file suit if the claim for benefits
is denied, in whole or in part, on review.

Upon request, a Participant or his or her beneficiary will be provided without
charge, reasonable access to, and copies of, all non-confidential documents that
are relevant to any denial of benefits. A claimant has 60 days from the day he
or she receives the original denial to request


9



--------------------------------------------------------------------------------




a review. Such request must be made in writing and sent to the Committee. The
request should state the reasons why the claim should be reviewed and may also
include evidence or documentation to support the claimant’s position.
The Committee will reconsider the claimant’s claim, taking into account all
evidence, documentation, and other information related to the claim and
submitted on the claimant’s behalf, regardless of whether such information was
submitted or considered in the initial denial of the claim. The Committee will
make a decision within 60 days. If special circumstances require more time for
this process, the claimant will receive written explanation of the special
circumstances prior to the end of the initial 60 day period and a decision will
be sent as soon as possible, but not later than 120 days after the Committee
receives the request.
No legal action to recover benefits or enforce or clarify rights under a Plan
can be commenced until the Participant or his or her beneficiary has first
exhausted the claims and review procedures provided under the Plan.
3.4    The Committee may adopt such regulations as it deems desirable for the
conduct of its affairs and may appoint such accountants, counsel, actuaries,
specialists, and other persons as it deems necessary or desirable in connection
with the administration of this Plan.
3.5    The Committee shall be reimbursed by the Employing Companies for all
reasonable expenses incurred by it in the fulfillment of its duties, including,
but not limited to, fees of accountants, counsel, actuaries, and other
specialists, and other costs of administering the Plan.
3.6    (a)    The Committee is responsible for the daily administration of the
Plan and may appoint other persons or entities to perform any of its fiduciary
functions. The Committee and any such appointee may employ advisors and other
persons necessary or convenient to help


10



--------------------------------------------------------------------------------




the Committee carry out its duties, including its fiduciary duties. The
Committee shall review the work and performance of each such appointee, and
shall have the right to remove any such appointee from his or her position. Any
person, group of persons, or entity may serve in more than one fiduciary
capacity.
(b)    The Committee shall maintain accurate and detailed records and accounts
of Participants and of their rights under the Plan and of all receipts,
disbursements, transfers, and other transactions concerning the Plan. Such
accounts, books, and records relating thereto shall be open at all reasonable
times to inspection and audit by the Board of Directors and by any persons
designated thereby.
(c)    The Committee shall take all steps necessary to ensure that the Plan
complies with the law at all times. These steps shall include such items as the
preparation and filing of all documents and forms required by any governmental
agency; maintaining of adequate Participants’ records; recording and
transmission of all notices required to be given to Participants and their
beneficiaries; the receipt and dissemination, if required, of all reports and
information received from an Employing Company; securing of such fidelity bonds
as may be required by law; and doing such other acts necessary for the proper
administration of the Plan. The Committee shall keep a record of all of its
proceedings and acts, and shall keep all such books of account, records, and
other data as may be necessary for proper administration of the Plan. The
Committee shall notify the Employing Companies upon their request of any action
taken by the Committee, and when required, shall notify any other interested
person or persons.


11



--------------------------------------------------------------------------------




ARTICLE IV
Eligibility
4.1    Any Employee who is determined eligible to participate in accordance with
Section 2.28 or 4.2 of the Plan and whose base compensation and salary grade
level equals or exceeds such minimum threshold as may be established by the
Committee from time to time may elect to participate in the Plan beginning on
any Enrollment Date by electing to have his or her Compensation and/or Incentive
Pay reduced and such amounts contributed to the Plan in accordance with Article
V hereof, and directing the investment of such contributions in accordance with
Article VI hereof. An Employee who is eligible to participate and elects to
defer Compensation and/or Incentive Pay shall be a Participant in the Plan. The
Committee shall be authorized to establish the minimum base compensation and the
salary grade level required for eligibility to participate in the Plan, to be
effective as of the first day of the next succeeding Plan Year. Notwithstanding
the foregoing, any Employee eligible to participate in any similar group
employee deferred compensation plan maintained by an Employing Company or
maintained by a Non-adopting Company shall be ineligible to defer Compensation
or Incentive Pay under this Plan, unless the Committee in its sole discretion
shall determine otherwise.
4.2    The Committee shall determine which Employees are eligible to participate
in the Plan. Additionally, the Committee shall be authorized to modify the
minimum base compensation and the salary grade threshold described in Section
4.1 of the Plan and to rescind the eligibility of any Participant to continue
deferrals if this is necessary or advisable to ensure that the Plan is
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees, as such terms are
defined by the ERISA. A Participant whose eligibility is rescinded or who loses
eligibility for any reason shall


12



--------------------------------------------------------------------------------




not be eligible to defer Compensation or Incentive Pay until eligibility is
restored in accordance with the guidelines established by the Committee.
4.3    The Committee shall have the authority to permit, if it deems
appropriate, separate Deferral Elections under Article V hereof, Investment
Elections under Article VI hereof, and Distribution Elections under Article VII
hereof for Compensation and/or Incentive Pay, respectively. Employer Matching
Contributions will be governed by Deferral Elections, Investment Elections, and
Distribution Elections as contemplated in the preceding sentence in the same
manner as Compensation.
ARTICLE V
Deferral Election
5.1    (a) A Participant may elect to defer payment of a portion of his or her
Compensation otherwise payable to him by his or her Employing Company during
each payroll period of the next succeeding Plan Year by any whole percentage not
to exceed fifty percent (50%) of his or her Compensation, or such greater or
lesser amount as shall be determined by the Committee from time to time. A
Participant may also elect to defer payment of up to one hundred percent (100%),
by whole percentages, of any Incentive Pay otherwise payable to him or her by
his or her Employing Company.
(b) With respect to a Participant who elects to defer payment of a portion of
his or her Compensation in accordance with (a) above, an Employing Company shall
match any such deferred amount at five and one-tenths percent (5.1%) at the time
such Compensation is deferred in accordance with Article V.
5.2    The Deferral Election shall be made in a manner prescribed by the
Committee and shall state as follows:


13



--------------------------------------------------------------------------------




(a)    That the Participant wishes to make an election to defer the receipt of a
portion of his or her Compensation and/or all or a portion of his or her
Incentive Pay;
(b)    The whole percentage of his or her Compensation and/or Incentive Pay
which the Participant elects to defer; and
(c)    The Distribution Election under Article VII hereof.
5.3    The Deferral Election of a Participant shall be made by the Participant
in a manner prescribed by the Committee and delivered by the date established by
the Committee and shall be effective on the first day of the Plan Year
immediately following the date of the Deferral Election. A Deferral Election
with respect to the deferral of future Compensation and/or Incentive Pay shall
be an annual election for each Plan Year; except that, with respect to certain
Incentive Pay that is retention compensation, the deferral of such compensation
may be set forth in writing in the retention arrangement at the time such
arrangement is established. The termination of a Participant’s participation in
the Plan shall not affect the Participant’s Compensation (plus Employer Matching
Contributions made thereon, if any) or Incentive Pay previously deferred under
the Plan, which shall be invested and distributed in accordance with the
Participant’s elections and the terms and conditions of the Plan. Such
terminated Participant shall become an inactive Participant with respect to
eligibility to make future deferrals under this Plan.
5.4    The Committee may cancel the Deferral Election of a Participant who
incurs a disability. Any cancellation under this section must occur by the later
of the end of the calendar year in which the Participant incurs the disability
or the 15th day of the third month after the date the Participant incurs the
disability. For purposes of this section, “disability” shall have the meaning
set forth in Treasury Regulation Section 1.409A-3(j)(4)(xii).


14



--------------------------------------------------------------------------------




ARTICLE VI
Participants’ Accounts
6.1    Upon the Committee’s receipt of a Participant’s valid Deferral Election
under Article V hereof, beginning as of the Enrollment Date, the designated
portion of Compensation (plus Employer Matching Contributions made thereon, if
any) and/or Incentive Pay shall be credited to the Participant’s Account in
accordance with the provisions of this Article VI.
6.2    On the last business day of each month, the Account of each Participant
electing in a manner prescribed by the Committee to invest his or her deferred
Compensation (plus Employer Matching Contributions made thereon, if any) and/or
Incentive Pay for a Plan Year in accordance with this Section 6.2 shall be
credited by the Employing Company with a deemed amount equal to the monthly
equivalent of the per annum prime rate of interest as published by the Wall
Street Journal as the base rate on corporate loans posted as of the last
business day of each month by at least seventy five (75%) percent of the United
States’ largest banks, compounded monthly on any Account balance so invested
until such balance is fully distributed.
6.3    The designated portion of the Account of each Participant electing in a
manner prescribed by the Committee to invest his or her deferred Compensation
(plus Employer Matching Contributions made thereon, if any) and/or Incentive Pay
for a Plan Year in accordance with this Section 6.3 shall be credited on the
effective date of investment with the deemed number of shares (including
fractional shares) of Common Stock which could have been purchased on such date
with the dollar amount of such deferral, based upon the Common Stock’s Closing
Price on the Valuation Date coincident with the date of investment. As of the
date on which occurs the payment of dividends on the Common Stock, if any, there
shall be credited


15



--------------------------------------------------------------------------------




with respect to the deemed number of shares of Common Stock in the Participant’s
Account on the applicable dividend record date such additional deemed shares
(including fractional shares) of Common Stock as follows:
(a)    In the case of cash dividends, such additional deemed shares as could be
purchased at the Closing Price on the Valuation Date coincident with the
dividend payment date with the dividends which would have been payable on the
deemed number of shares previously credited to the Participant’s Account as of
the dividend record date;
(b)    In the case of dividends payable in property other than cash or Common
Stock, such additional deemed shares as could be purchased at the Closing Price
on the Valuation Date coincident with the dividend payment date with the fair
market value of the property which would have been payable on the deemed number
of shares previously credited to the Participant’s Account as of the dividend
record date; or
(c)    In the case of dividends payable in Common Stock, such additional deemed
shares as would have been payable on the deemed number of shares previously
credited to the Participant’s Account as of the dividend record date.
6.4    The designated portion of the Account of each Participant electing in a
manner prescribed by the Committee to invest his or her deferred Compensation
(plus Employer Matching Contributions made thereon, if any) and/or Incentive Pay
for a Plan Year in accordance with this Section 6.4 shall be credited on the
effective date of investment with the Deemed Investment Option for purposes of
determine the earnings or losses to be credited.
6.5    (a)    The initial Investment Election by a Participant with respect to
deferrals into, Employer Matching Contributions (if any) and earnings on his or
her Account shall be made in a manner prescribed by the Committee. Such
Investment Elections shall be delivered in


16



--------------------------------------------------------------------------------




accordance with such instructions and shall be effective on the first day of
such succeeding Plan Year.
(b)    The Participant may transfer in accordance with procedures prescribed by
the Committee all or a portion of his Account between investment options. Any
such transfer shall constitute an Investment Election as to the amount
transferred and shall be effective immediately upon transfer. The timing of
transfers between investment options, the procedures for transfer and the
valuation of transferred Accounts or portions of Accounts shall be determined by
the Committee. In any event, any Participant who is required to file reports
pursuant to Section 16(a) of the Exchange Act with respect to equity securities
of Southern shall not be permitted to transfer between investment options during
any restricted period as determined by the Committee in its sole discretion.
6.6    The Committee shall issue a report at least annually to each Participant
holding an Account, setting forth at least the following:
(a)    with respect to amounts invested under Section 6.2 and 6.4 hereof, as of
the last day of the Plan Year, the Account Balance, the dollar amount of
deferrals, Employer Matching Contributions (if any), and earnings thereon, and
(b)    with respect to amounts invested under Section 6.3 hereof, the Closing
Price of shares of Common Stock credited to each Participant’s Account as of the
Valuation Date coincident with the last business day of the Plan Year, the total
number of deemed shares of Common Stock (and fractions thereof), and the total
value of the Participant’s deemed investment in Common Stock as of such
Valuation Date.




17



--------------------------------------------------------------------------------




ARTICLE VII
Account Distribution
7.1    (a)    When a Participant Separates from Service with an Employing
Company or otherwise becomes entitled to commence the distribution of all or a
portion of his or her Account, he or she shall be entitled to receive in cash an
amount equal to the dollar amount of any deferrals, any Employer Matching
Contributions, and any amounts in lieu of interest thereon credited to his or
her Account under Section 6.2 hereof, and the dollar value of the product of the
Closing Price multiplied by the number of deemed shares of Common Stock (and
fractions thereof) credited to his or her Account in accordance Section 6.3
hereof, determined as of the date the Account is valued for distribution. If
such date is a non-business day, the Account shall be valued as of the next
business day. Such amounts shall be paid in accordance with the Participant’s
Distribution Elections made in accordance with Section 7.4. No portion of a
Participant’s Account shall be distributed in Common Stock.
(b)    The transfer by a Participant between subsidiaries or affiliates of
Southern shall not be deemed to be a termination of employment with an Employing
Company for purposes of the Plan.
7.2    In the event that a Participant has made or is deemed to have made a
Distribution Election to receive a lump sum distribution of his or her Account,
the dollar amount determined under Section 7.1 hereof shall be paid to the
Participant as soon as practicable but not later than seventy-five (75) days
following the date on which the Participant’s Separation from Service occurs or
such specified date, if any, elected by the Participant in accordance with
Section 7.6. Notwithstanding the foregoing, if a Participant is a Key Employee,
such Participant shall be subject to the Key-Employee Delay and the payment of
the lump sum following Separation


18



--------------------------------------------------------------------------------




from Service shall be as of the beginning of the seventh full calendar month.
Such delay shall not apply to a Participant’s election under Section 7.6.
7.3    In the event that a Participant has made a Distribution Election to
receive the distribution of his or her Account in annual installments, the first
payment shall be made as soon as practicable but not later than seventy-five
(75) days following the date on which the Participant’s Separation from Service
occurs and shall be in an amount equal to the dollar balance in the
Participant’s Account determined under Section 7.1 hereof, divided by the number
of annual installments elected. Subsequent annual installments shall be in an
amount equal to the dollar value of the Participant’s Account determined under
Section 7.1 hereof divided by the number of the remaining annual payments, and
shall be paid as of each anniversary of the initial payment date (or what would
have been the initial payment date but for the Key-Employee Delay) until the
balance of the Participant’s Account is paid in full. For purposes of Section
409A of the Code, installments shall be treated as a single payment.
Notwithstanding the foregoing, if a Participant is a Key Employee, such
Participant shall be subject to the Key-Employee Delay and the first installment
payment following Separation from Service shall be as of the beginning of the
seventh full calendar month. Upon the death of a Participant prior to the
complete distribution of his or her Account in annual installments, the unpaid
Account balance shall be paid in accordance with the Distribution Election made
by such Participant to the Participant’s designated beneficiary. In the event a
beneficiary designation is not on file or the designated beneficiary is deceased
or cannot be located, payment will be made to the Participant’s estate.
7.4    When a Participant makes a Deferral Election, he or she shall make a
Distribution Election in a manner prescribed by the Committee. Such Distribution
Election shall apply only


19



--------------------------------------------------------------------------------




to the amounts attributable to that specified Deferral Election (including any
Employer Matching Contribution made on a deferral of Compensation) and may not
be subsequently revoked, except that one or more Distribution Elections may be
modified by a Participant but only if such modification meets the requirements
of a Modification Delay. Each year’s Deferral Election is allowed a one-time
re-deferral in which the time and/or form of payment can be modified. In
accordance with Section 409A of the Code, any changes to time and/or form of
payment, must be made at least 12 months before the originally scheduled
commencement date, and result in a delay of at least five years from the
originally scheduled commencement date. If disability, death, or a Separation of
Service occur within 12 months after the re-deferral election and cause the
distribution to be made less than 12 months before the originally scheduled
commencement date, the original Deferral Election shall apply and the
re-deferral election shall be revoked.
7.5    Upon the death of a Participant prior to Separation from Service, the
Account balance shall be paid to the Participant’s designated beneficiary
determined pursuant to Section 7.9 in the form of a lump sum as soon as
practicable but not more than seventy-five (75) days following the date of the
Participant’s death.
7.6    In addition to distributions commencing upon a Separation from Service,
Participants may elect in a manner prescribed by the Committee to commence
payment of all or a portion of his or her Deferral Election as of a specified
date. Distributions that commence prior to Separation from Service must be paid
in a lump sum.
7.7    Upon the Total Disability of a Participant, the balance of his or her
Account shall be paid in accordance with Participant’s Deferral Election
commencing as of such Participant’s Separation from Service and, if applicable,
as of any date specified by the Participant pursuant to an election under
Section 7.6.


20



--------------------------------------------------------------------------------




7.8    Upon the occurrence of an Unforeseeable Emergency and an application made
by a Participant or his or her beneficiary, the Committee may in its sole
discretion determine to make a lump-sum payment up to the amount in the
Participant’s Account in accordance with the requirements of Code Section 409A
to satisfy such Unforeseeable Emergency. Such lump-sum payment shall reduce pro
rata the amount attributable to each annual Deferral Election made by the
Participant.
7.9    Beneficiary designations may be made or changed by the Participants in a
manner prescribed by the Committee at any time without the consent of any prior
beneficiary. In the event a beneficiary designation is not on file or the
designated beneficiary is deceased or cannot be located following the death of
the Participant, payment will be made to the Participant’s estate.
7.10    In the event a Participant who is employed on or after January 1, 1999
with an “Employing Company” (as defined in the Change in Control Benefits
Protection Plan) disputes the calculation of his Account or payment of amounts
due under the terms of the Plan, such Participant has recourse against the
Company, the Employing Company by which Participant is employed, if different,
the Plan, and the Trust for the payment of benefits to the extent the Trust so
provides.
7.11    The provisions of the Change in Control Benefits Protection Plan are
incorporated herein by reference to determine the occurrence of a change in
control or preliminary change in control of Southern or an Employing Company,
the benefits to be provided hereunder, and the funding of the Trust in the event
of such a change in control. Any modifications to the Change in Control Benefits
Protection Plan are likewise incorporated herein and are otherwise intended to
comply with 409A of the Code.


21



--------------------------------------------------------------------------------




ARTICLE VIII
Miscellaneous Provisions
8.1    Neither the Participant, his or her beneficiary, nor his or her legal
representative shall have any rights to commute, sell, assign, transfer, or
otherwise convey the right to receive any payments hereunder, which payments and
the rights thereto are expressly declared to be non-assignable and
nontransferable. Any attempt to assign or transfer the right to payments of this
Plan shall be void and have no effect.
8.2    Except as expressly limited under the terms of the Trust, an Employing
Company maintaining an Account for the benefit of a Participant shall neither
reserve nor specifically set aside funds for the payment of its obligations
under the Plan. In any event, such obligations shall be paid or deemed to be
paid solely from the general assets of the Employing Companies. Participants
shall only have the status of a general, unsecured creditor of the Employing
Company(ies). Notwithstanding that a Participant shall be entitled to receive
the balance of his or her Account under the Plan, the assets from which such
amount may be paid shall at all times be subject to the claims of the creditors
of the Participants’ Employing Companies.
8.3    Except for the provisions of Section 7.10 hereof, which may not be
amended following a “Southern Change in Control” or “Subsidiary Change in
Control” (as defined in the Change in Control Benefits Protection Plan), the
Plan may be amended, modified, or terminated by the Board of Directors in its
sole discretion at any time and from time to time; provided, however, that no
such amendment, modification, or termination shall impair any rights to any
amounts which have been earned or deferred under the Plan prior to such
amendment, modification, or termination. Effective March 1, 2006, the Plan may
also be amended by the Committee (a) if such amendment does not involve a
substantial increase in cost to any


22



--------------------------------------------------------------------------------




Employing Company, or (b) as may be necessary, proper, or desirable in order to
comply with laws or regulations enacted or promulgated by any federal or state
governmental authority.
8.4    It is expressly understood and agreed that the payments made in
accordance with the Plan are in addition to any other benefits or compensation
to which a Participant may be entitled or for which he or she may be eligible,
whether funded or unfunded, by reason of his or her employment with any
Employing Company.
8.5    There may be deducted from any payment under the Plan in accordance with
the requirements of 409A of the Code the amount of any tax owed by the
Participant required by any governmental authority to be withheld and paid over
by an Employing Company to such governmental authority for the account of the
person entitled to such distribution. The Employing Company may also seek
payment for tax owed by the Participant directly from such Participant or may
withhold such tax from compensation otherwise paid to such Participant.
8.6    Any Compensation or Incentive Pay deferred by a Participant while
employed by an Employing Company and any Transferred Amounts shall not be
considered “compensation,” as the term is defined in the Employee Savings Plan,
the Employee Stock Ownership Plan, or the Pension Plan unless any one or all of
those plans expressly provides otherwise. Distributions from a Participant’s
Account shall not be considered wages, salaries, or compensation under any other
employee benefit plan.
8.7    No provision of this Plan shall be construed to affect in any manner the
existing rights of an Employing Company to suspend, terminate, alter, modify,
whether or not for cause, the employment relationship of the Participant and his
or her Employing Company.
8.8    For the avoidance of doubt, the provisions of the Plan effective in the
Plan’s amendment and restatement dated January 1, 2004 (“2004 Plan”) concerning
Mirant Shares were


23



--------------------------------------------------------------------------------




applied through the liquidation of Mirant Shares as a form of investment in the
Plan as of June 30, 2006. Although these provisions concerning Mirant Shares are
not restated in this amendment and restatement, a Participant’s rights
concerning Mirant Shares are as set forth in such 2004 Plan. To this limited
extent, the provisions in the 2004 Plan concerning Mirant Shares are
incorporated herein.
8.9    This Plan, and all rights under it, shall be governed by and construed in
accordance with the laws of the State of Georgia without regard to conflict of
laws principles to the extent not preempted by ERISA.


IN WITNESS WHEREOF, the amended and restated Plan has been executed by duly
authorized officers of Southern Company Services, Inc. pursuant to resolutions
of the Board of Directors and the Committee, this 12th day of December, 2017.


SOUTHERN COMPANY SERVICES, INC.




By:
/s/Nancy E. Sykes
 
 
Name:
Nancy E. Sykes
 
 
Its:
EVP & Chief Human Resources Officer





24



--------------------------------------------------------------------------------





APPENDIX A
THE SOUTHERN COMPANY
DEFERRED COMPENSATION PLAN
EMPLOYING COMPANIES AS OF JANUARY 1, 2018
Alabama Power Company
Georgia Power Company
Gulf Power Company
Mississippi Power Company
Southern Communications Services, Inc.
Southern Company Energy Solutions, LLC
Southern Company Gas’ affiliated companies
Southern Company Services, Inc.
Southern Nuclear Operating Company, Inc.
Southern Power Company







--------------------------------------------------------------------------------





SCHEDULE OF PROVISIONS
FOR PRE-2005 DEFERRALS
ARTICLE I
Purpose
1.1    Schedule of Provisions for Pre-2005 Deferrals: This Schedule sets forth
the operative provisions of the Plan applicable to “grandfathered” deferrals of
Compensation and Incentive Pay made by Participants which are treated by the
Employing Companies as not subject to Section 409A of the Code. The Account
balance (plus earnings thereon) of the grandfathered deferrals shall only be
subject to the provisions set forth in this Schedule. In accordance with the
409A Guidance, these provisions are only intended to preserve the rights and
features of the “grandfathered” deferrals and are, therefore, not intended to
“materially modify” any aspect of such rights and features. Provisions of this
Schedule should be so construed whenever necessary or appropriate. Provisions in
this Schedule shall only be amended in accordance with this Schedule’s terms.
ARTICLE II
Definitions
For purposes of this Schedule, the following terms shall have the following
meanings unless a different meaning is plainly required by the context:
2.1    “Account” shall mean the account or accounts established and maintained
by an Employing Company to reflect the interest of a Participant in the Plan
solely pursuant to the terms of this Schedule resulting from a Participant’s
deferral of Compensation and/or Incentive Pay and adjustments thereto to reflect
income, gains, losses, and other credits or charges. The Account amount is
attributable to those deferrals which are not subject to Section 409A of the





--------------------------------------------------------------------------------




Code. Charges to Participant’s Accounts for distributions shall be posted as of
the date the Account is valued for distribution.
2.2    “Change in Control Benefits Protection Plan” shall mean the Change in
Control Benefits Protection Plan, as approved by the board of directors of
Southern, as it may be amended from time to time in accordance with the
provisions therein.
2.3    “Closing Price” shall mean the closing price on any trading day of a
share of the Common Stock based on consolidated trading as defined by the
Consolidated Tape Association and reported as part of the consolidated trading
prices of New York Stock Exchange listed securities.
2.4    “Committee” shall mean the committee referred to in Section 3.1 of this
Schedule.
2.5    “Common Stock” shall mean the common stock of Southern.
2.6    “Company” shall mean Southern Company Services, Inc.
2.7    “Compensation” shall mean the rate of an Employee’s base wages or salary
paid by any Employing Company to an Employee, including amounts contributed by
an Employing Company to the Employee Savings Plan as Elective Employer
Contributions, as said term is defined in the Employee Savings Plan, pursuant to
the Employee’s exercise of his or her deferral option made in accordance with
Section 401(k) of the Code, amounts contributed by an Employing Company to the
Employee Savings Plan as catch-up contributions pursuant to the Employee’s
exercise of his deferral option made thereunder in accordance with the
requirements of Section 414(v) of the Code, and amounts contributed by an
Employing Company to The Southern Company Flexible Benefits Plan on behalf of
the Employee pursuant to his or her salary reduction election under such plan;
but disregarding overtime and any reimbursements to an Employee paid by any
Employing Company including, but not limited to, reimbursements for


2



--------------------------------------------------------------------------------




such items as moving expenses, automobile expenses, tax preparation expenses,
travel and entertainment expenses, and health and life insurance premiums.
2.8    “Deferral Election” shall mean the Participant’s election to defer a
portion of his or her Compensation and/or Incentive Pay pursuant to Article V of
the main body of the Plan.
2.9    “Distribution Election” shall mean the election under Article VII of this
Schedule, pursuant to which a Participant elects the distribution of the balance
of his or her Account to be made in either a lump sum or in up to ten (10)
annual installments following the Participant’s death, disability, retirement,
or other termination of Employment with an Employing Company.
2.10    “Employee Savings Plan” shall mean The Southern Company Employee Savings
Plan, as amended from time to time.
2.11    “Employee Stock Ownership Plan” shall mean The Southern Company Employee
Stock Ownership Plan, as amended from time to time.
2.12    “Employing Company” shall mean the Company, or any affiliate or
subsidiary (direct or indirect) of Southern Company, which the board of
directors of the Company may from time to time determine to bring under the Plan
and which shall adopt the Plan, and any successor of any of them. The Employing
Companies are set forth in Appendix A of the Plan, as may be amended from time
to time.
2.13    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
2.14    “Incentive Pay” shall mean such short-term incentive pay as the
Committee shall permit to be deferred under the Plan for any Plan Year.
2.15    “Investment Election” shall mean the Participant’s election to have his
or her deferred Compensation or Incentive Pay invested pursuant to Section 6.1
or Section 6.2 of this Schedule.


3



--------------------------------------------------------------------------------




2.16    “Participant” shall mean for purposes of this Schedule an Employee or
former employee of an Employing Company who has an unpaid Account balance
governed by the terms of this Schedule upon his or her death, disability,
retirement, or other termination of employment with an Employing Company.
2.17    “Plan” shall mean the Southern Company Deferred Compensation Plan,
amended and restated as of January 1, 2018 which includes this Schedule, as may
be further amended from time to time.
2.18    “Plan Year” shall mean the calendar year.
2.19    “Southern” shall mean Southern Company, its successors and assigns.
2.20    “Trust” shall mean the Southern Company Deferred Compensation Trust.
2.21    “Valuation Date” shall mean each trading day of the New York Stock
Exchange, or any successor national exchange on which the Common Stock is traded
and with respect to which a Closing Price may be determined.
Where the context requires, the definitions of all terms set forth in the
Pension Plan, the Employee Savings Plan, and the Employee Stock Ownership Plan
shall apply with equal force and effect for purposes of interpretation and
administration of the Plan, unless said terms are otherwise specifically defined
in the Plan. Words in the masculine gender shall include the feminine and neuter
genders, words in the singular shall include the plural, and words in the plural
shall include the singular.


4



--------------------------------------------------------------------------------




ARTICLE III
Administration of Schedule
3.1    Article III of the main body of the Plan is herein incorporated into this
Schedule by reference. Any amendment to Article III of the main body of the Plan
shall operate as amendment to this Article III of the Schedule.
ARTICLE IV
Eligibility
4.1    For so long as an Employee has an Account balance governed by this
Schedule, he or she shall be a Participant in the Plan for purposes of this
Schedule, and such Account balance shall be maintained and administered solely
in accordance with the terms of this Schedule.
ARTICLE V
Deferral Election
5.1    No new deferral elections may be made which are subject to this Schedule.
ARTICLE VI
Participants’ Accounts
6.1    On the last business day of each month, the Account of each Participant
electing in a manner prescribed by the Committee to invest his or her deferred
Compensation and/or Incentive Pay for a Plan Year in accordance with this
Section 6.1 shall be credited by the Employing Company with a deemed amount
equal to the monthly equivalent of the per annum prime rate of interest as
published by the Wall Street Journal as the base rate on corporate loans posted
as of the last business day of each month by at least seventy five (75%) percent
of the


5



--------------------------------------------------------------------------------




United States’ largest banks, compounded monthly on any Account balance so
invested until such balance is fully distributed.
6.2    The designated portion of the Account of each Participant electing in a
manner prescribed by the Committee to invest his or her deferred Compensation
and/or Incentive Pay for a Plan Year in accordance with this Section 6.2 shall
be credited on the effective date of investment with the deemed number of shares
(including fractional shares) of Common Stock which could have been purchased on
such date with the dollar amount of such deferral, based upon the Common Stock’s
Closing Price on the Valuation Date coincident with the date of investment. As
of the date on which occurs the payment of dividends on the Common Stock, if
any, there shall be credited with respect to the deemed number of shares of
Common Stock in the Participant’s Account on the applicable dividend record date
such additional deemed shares (including fractional shares) of Common Stock as
follows:
(a)    In the case of cash dividends, such additional deemed shares as could be
purchased at the Closing Price on the Valuation Date coincident with the
dividend payment date with the dividends which would have been payable on the
deemed number of shares previously credited to the Participant’s Account as of
the dividend record date;
(b)    In the case of dividends payable in property other than cash or Common
Stock, such additional deemed shares as could be purchased at the Closing Price
on the Valuation Date coincident with the dividend payment date with the fair
market value of the property which would have been payable on the deemed number
of shares previously credited to the Participant’s Account as of the dividend
record date; or


6



--------------------------------------------------------------------------------




(c)    In the case of dividends payable in Common Stock, such additional deemed
shares as would have been payable on the deemed number of shares previously
credited to the Participant’s Account as of the dividend record date.
6.3    The Participant may transfer in accordance with procedures prescribed by
the Committee all or a portion of his Account between investment options. Any
such transfer shall constitute an Investment Election as to the amount
transferred and shall be effective immediately upon transfer. The timing of
transfers between investment options, the procedures for transfer, and the
valuation of transferred Accounts or portions of Accounts shall be determined by
the Committee.
6.4    The Committee shall issue a report at least annually to each Participant
holding an Account, setting forth at least the following:
(a)    with respect to amounts invested under Section 6.1 hereof, as of the last
day of the Plan Year, the Account Balance, the dollar amount of deferrals, and
earnings thereon, and
(b)    with respect to amounts invested under Section 6.2 hereof, the Closing
Price of shares of Common Stock credited to each Participant’s Account as of the
Valuation Date coincident with the last business day of the Plan Year, the total
number of deemed shares of Common Stock (and fractions thereof), and the total
value of the Participant’s deemed investment in Common Stock as of such
Valuation Date.
ARTICLE VII
Account Distribution
7.1    (a)    When a Participant retires or terminates his or her employment
with an Employing Company, he or she shall be entitled to receive in cash an
amount equal to the dollar amount of any deferrals and any amounts in lieu of
interest thereon credited to his or her


7



--------------------------------------------------------------------------------




Account under Section 6.1 hereof, and the dollar value of the product of the
Closing Price multiplied by the number of deemed shares of Common Stock (and
fractions thereof) credited to his or her Account in accordance Section 6.2
hereof, determined as of the date the Account is valued for distribution. If
such date is a non-business day, the Account shall be valued as of the next
business day. Such amounts shall be paid in accordance with the Participant’s
most recent Distribution Election effective in accordance with Section 7.4. No
portion of a Participant’s Account shall be distributed in Common Stock.
(b)    The transfer by a Participant between subsidiaries or affiliates of
Southern shall not be deemed to be a termination of employment with an Employing
Company for purposes of the Plan.
7.2    In the event that a Participant’s most recent Distribution Election
effective in accordance with Section 7.4 is to receive a lump-sum distribution
of his or her Account, the dollar amount determined under Section 7.1 hereof
shall be paid to the Participant not later than sixty (60) days following the
date on which the Participant’s termination of employment occurs, or as soon as
reasonably practicable thereafter.
7.3    In the event that a Participant’s most recent Distribution Election
effective in accordance with Section 7.4 is to receive the distribution of his
or her Account in annual installments, the first payment shall be made not later
than sixty (60) days following the date on which the Participant’s termination
of employment occurs, or as soon as reasonably practicable thereafter, and shall
be in an amount equal to the dollar balance in the Participant’s Account
determined under Section 7.1 hereof, divided by the number of annual
installments elected. Subsequent annual installments shall be in an amount equal
to the dollar value of the Participant’s Account determined under Section 7.1
hereof divided by the number of the


8



--------------------------------------------------------------------------------




remaining annual payments, and shall be paid as soon as practicable following
each anniversary of the initial payment date until the balance of the
Participant’s Account is paid in full.
7.4    The Participants’ initial Distribution Elections may not be revoked and
shall govern the distribution of the Participants’ Accounts. Notwithstanding the
foregoing, and except as otherwise provided herein, the Committee may, in its
sole discretion, upon application by a Participant, accept an amended
Distribution Election from a Participant provided the election is made not later
than the 366th day prior to a distribution of such Participant’s Account in
accordance with the terms of the Plan; provided further, however, that any
Participant who is required to file reports pursuant to Section 16(a) of the
Securities and Exchange Act of 1934, as amended, with respect to equity
securities of Southern shall not be permitted to amend his or her Distribution
Election during any time period for which such Participant is required to file
any such reports with respect to the portion of his or her Account invested in
accordance with the provisions of Section 6.2 of this Schedule, unless the
Committee in its sole discretion shall determine otherwise.
7.5    Upon the death of a Participant prior to the complete distribution of his
or her Account, the unpaid Account balance shall be paid in the sole discretion
of the Committee (a) in a lump sum to the Participant’s designated beneficiary
within sixty (60) days following the date on which the Committee is provided
evidence of the Participant’s death (or as soon as reasonably practicable
thereafter) or (b) in accordance with the Distribution Election made by such
Participant. In the event a beneficiary designation is not on file or the
designated beneficiary is deceased or cannot be located, payment will be made to
the Participant’s estate.
7.6    Beneficiary designations may be changed by the Participants at any time
without the consent of any prior beneficiary.


9



--------------------------------------------------------------------------------




7.7    Upon the total disability of a Participant, as determined by the Social
Security Administration, prior to the complete distribution of his or her
Account, the unpaid balance of his or her Account shall be paid in the sole
discretion of the Committee (a) in a lump sum to the Participant or his or her
legal representative within sixty (60) days following the date on which the
Committee receives notification of the determination of disability by the Social
Security Administration (or as soon as reasonable practicable thereafter) or (b)
in accordance with the Participant’s Deferral Election.
7.8    Upon application made by a Participant, his or her designated
beneficiary, or an authorized legal representative, the Committee may in its
sole discretion determine to accelerate payments or, in the event of death or
total disability (as determined by Social Security Administration), may extend
or otherwise make payments in a manner different from the manner in which such
payment would otherwise be made under the Participant’s Deferral Election in the
absence of such determination.
7.9    In the event a Participant who is employed on or after January 1, 1999
with an “Employing Company” (as defined in the Change in Control Benefits
Protection Plan) disputes the calculation of his Account or payment of amounts
due under the terms of this Plan, such Participant has recourse against the
Company, the Employing Company by which Participant is employed, if different,
the Plan, and the Trust for the payment of benefits to the extent the Trust so
provides.
7.10    The provisions of the Change in Control Benefit Benefits Protection Plan
are incorporated herein by reference to determine the occurrence of a change in
control or preliminary change in control of Southern or an Employing Company,
the benefits to be


10



--------------------------------------------------------------------------------




provided hereunder, and the funding of the Trust in the event of such a change
in control. Any modifications to the Change in Control Benefits Protection Plan
are likewise incorporated herein.
ARTICLE VIII
Miscellaneous Provisions
8.1    Except for Section 8.3 of the main body of the Plan, Article VIII is
hereby incorporated by reference into this Schedule. Any amendment to Article
VIII of the main body of the Plan shall operate as an amendment to this Article
VIII of the Schedule except that Section 8.2 below shall set forth the sole
method for amending and/or terminating this Schedule.
8.2    This Schedule may be amended, modified, or terminated by the Board of
Directors in its sole discretion at any time and from time to time by resolution
expressly modifying this Schedule; provided, however, that (a) Section 7.10 of
this Schedule may not be amended following a “Southern Change in Control” or
“Subsidiary Change in Control” (as defined in the Change in Control Benefits
Protection Plan), (b) no such amendment, modification, or termination shall
impair any rights to any amounts which have been earned or deferred under the
Plan prior to such amendment, modification, or termination and/or (c) Article
III and Section 8.1 of this Schedule may be amended in accordance with their
terms. Payment in full in cash of the amount credited to a Participant’s Account
governed by this Schedule as of the date of any amendment, modification, or
termination of the Plan shall not be deemed to be an impairment of the
Participant’s rights under the Plan. It is the Company’s intent that any
modification to this Schedule shall not constitute nor shall it be interpreted
to be a “material modification” of any right or feature of this Schedule as such
term is defined under the 409A Guidance.


11

